Exhibit 10.4

 

LEGACY RESERVES SERVICES, INC.

 

RETENTION BONUS AGREEMENT

 

This Retention Bonus Agreement (“Agreement”) is made and entered into effective
as of [               ], 2016 (the “Effective Date”) by and between Legacy
Reserves Services, Inc. (the “Company”) and [NAME] (“Employee”).

 

WHEREAS, Employee is currently an employee of the Company; and

 

WHEREAS, the Company desires to promote the interests of the Company, Legacy
Reserves LP (the “Partnership”) and its equityholders by encouraging Employee to
continue his employment with the Company during the 2016 calendar year.

 

NOW, THEREFORE, in consideration of the mutual agreements and other matters set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee hereby
agree as follows:

 

1.                                      Retention Bonuses.

 

(a)                                 If Employee remains continuously employed
with the Company from the Effective Date through June 30, 2016, Employee shall
be entitled to receive a cash payment in the amount equal to $[           ].

 

(b)                                 If Employee remains continuously employed
with the Company from the Effective Date through September 30, 2016, Employee
shall be entitled to receive a cash payment in the amount equal to
$[           ].

 

(c)                                  If Employee remains continuously employed
with the Company from the Effective Date through December 31, 2016 (each of
June 30, 2016, September 30, 2016 and December 31, 2016, a “Bonus Date”),
Employee shall be entitled to receive a cash payment in the amount equal to
$[           ] (each amount payable with respect to a Bonus Date, a “Retention
Bonus”).

 

(d)                                 In the event Employee’s employment with the
Company is terminated for any reason prior to a Bonus Date, this Agreement and
Employee’s right to any Retention Bonuses shall automatically terminate;
provided, however, that any Retention Bonuses that are earned but unpaid as of
the date of termination shall be paid in accordance with Section 2.

 

--------------------------------------------------------------------------------


 

2.                                      Payment of Retention Bonuses.  Subject
to Employee’s satisfaction of the requirements of Section 1 above, the
applicable Retention Bonus shall be paid to Employee in a single lump sum amount
in cash, net of applicable withholding, within fifteen (15) days following
June 30, 2016, September 30, 2016 or December 31, 2016, as applicable.

 

3.                                      Offset Against Phantom Unit Awards.  To
the extent that any phantom units granted to Employee pursuant to that certain
grant of phantom units dated [DATE] by Legacy Reserves LP pursuant to the Legacy
Reserves LP Long-Term Incentive Plan (the “LTIP”) become vested and payable in
cash (such cash amount, the “Phantom Unit Cash”), the Company will offset and
reduce the Phantom Unit Cash by the amount of Retention Bonuses paid hereunder
through the date of payment of the Phantom Unit Cash.

 

4.                                      General Provisions.

 

(a)                                 Taxes and Other Amounts. The Company is
authorized to withhold or deduct from any payments made hereunder amounts of
taxes due or potentially payable in connection therewith and to deduct other
amounts as authorized by Employee, and to take such other action as the Company
may deem advisable to enable the Company and Employee to satisfy obligations for
the payment of tax obligations relating to any payments made under this
Agreement.

 

(b)                                 No Impact on Employment.  This Agreement is
not an employment contract for any definite period of time and shall have no
effect on any employment contract between the Company or its affiliates and
Employee or on the at-will employment or other service relationship between
Employee and the Company, the Partnership and their respective affiliates or,
except as otherwise governed by the terms of employment contract between the
Company or its affiliates and Employee, on the Company’s ability to terminate
such employment or other service relationship at any time for any reason or for
no reason.

 

(c)                                  Term of the Agreement; Amendment.

 

(i)                                     Except as otherwise terminated earlier
as provided in Section 1, this Agreement will automatically terminate on
January 1, 2017, provided that any Retention Bonuses that are earned but unpaid
as of such date shall remain payable in accordance with Section 2.

 

(ii)                                  No modification, amendment or waiver of
any provision of this Agreement will be effective against any party hereto
unless such modification, amendment or waiver is approved in writing by such
party.

 

(d)                                 Successors. The Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, permitted assigns, heirs and personal representatives and
estates, as the case may be.  Neither this Agreement nor any right or obligation
hereunder of any party may be assigned or delegated without the prior written
consent of the other party hereto; provided, however, that the Company may
assign this Agreement to any of its affiliates.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Unfunded Obligation. All benefits due
Employee (or a person claiming through or on behalf of Employee) under this
Agreement are unfunded and unsecured and are payable out of the general funds of
the Company.

 

(f)                                   Waiver.  The failure of any party to this
Agreement to enforce any provision or provisions of this Agreement shall not in
any way be construed as a waiver of any such provision or provisions, nor
prevent any such party from thereafter enforcing each and every other provision
of this Agreement.  The rights granted the parties to this Agreement herein are
cumulative and shall not constitute a waiver of any such party’s right to assert
all other legal remedies available to it under the circumstances.

 

(g)                                  Severability. If any provision of the
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining provisions of the Agreement, but such
provision will be fully severable and the Agreement will be construed and
enforced as if the illegal or invalid provision had never been included herein.

 

(h)                                 Application of Section 409A.  The amounts
payable pursuant to this Agreement are intended to be exempt from or to
otherwise comply with Section 409A of the Code, and this Agreement shall be
administered, construed and interpreted in such manner.  For purposes of
Section 409A of the Code, each installment payment provided under this Agreement
shall be treated as a separate payment.

 

(i)                                     No Guarantee of Tax Consequences.  None
of the Board of Directors of the Company, the Company, the Partnership or any
agent or affiliate of any of the foregoing provides or has provided any tax
advice to Employee or any other person who may claim through or on behalf of
Employee or makes or has made any assurance, commitment or guarantee that any
federal, state, local or other tax treatment will (or will not) apply or be
available to Employee or other person who may claim through or on behalf of
Employee with respect to this Agreement, including with respect to Section 3
hereof, or assumes any obligation or liability or responsibility with respect to
any tax or associated liabilities (including penalties and interest) to which
the Employee or any other person who may claim through or on behalf of Employee
may be subject.

 

(j)                                    Counterparts; Facsimile Signatures.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original copy of this Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement.  The parties
may sign and deliver this Agreement by facsimile transmission or by electronic
mail in “portable document format.”  Each party agrees that the delivery of this
Agreement by facsimile or by electronic mail in “portable document format” shall
have the same force and effect as delivery of original signatures, and that each
party may use such facsimile or electronic mail signatures as evidence of the
execution and delivery of this Agreement by all parties to the same extent that
an original signature could be used.

 

(k)                                 Captions.  Captions and headings of the
sections and paragraphs of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the
caption or heading of any section or paragraph.

 

3

--------------------------------------------------------------------------------


 

(l)                                     Entire Agreement; Survival.  This
Agreement contains all of the understandings and representations between
Employee and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that this Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.  Upon the termination of this Agreement, the respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.

 

(m)                             Governing Law. All questions arising with
respect to the provisions of the Agreement and payments due hereunder will be
determined by application of the laws of the State of Texas, without giving
effect to any conflict of law provisions thereof, except to the extent Texas law
is preempted by federal law.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement in one
or more counterparts effective for all purposes as of the Effective Date.

 

 

LEGACY RESERVES SERVICES, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------